      Case 1:18-cv-04339-GBD Document 38 Filed 09/04/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- x
MOBJMIGHT MEDIA, LTD.,
                                                                Case No.: 1: l 8-cv-04339(GBD)
                                   Plaintiff,

                        - VS. -


KUBIENT, JNC.
                                   Defendant.
--------------------------------------x

           NOTICE OF SETTLEMENT AND SATISFACTION OF JUDGMENT

       WHEREAS, on May 15, 2018, Mobimight Media Ltd. ("Mobimight") filed Civil Action

Number 1: l 8-cv-044339-GBD in the United States District Court for the Southern District of New

York (the "Action"); and

       WHEREAS, on March 11, 2019, a judgment was entered in the Action in favor of

Mo bi might and against Kubient in the amount of $91,691. 77 (the "Judgment");

       WHEREAS, on or about June 24, 2019, Mobimight and Kubient entered into a Settlement

and Mutual Release Agreement and Kubient paid certain sums to Mobmight in accordance with

said agreement; and

       WHEREAS, the Judgment has been satisfied by Kubient.

       Therefore, the Clerk of the United States District Court, Southern District of New York, is

requested to satisfy and cancel the Judgment of Record.
      Case 1:18-cv-04339-GBD Document 38 Filed 09/04/19 Page 2 of 3




Dated: Greenwich, Connecticut
       August 27, 2019
                                    IVEY, BARNUM &        0/1RJ\,     LLC


                                    By:
                                          Andrea C. Si. <, E · . ( ,'2639)
                                          Stephen G. Walko Es . (SW5398)
                                          445 Hamilton A v<.}1   1c
                                          Suite 1102
                                          White Plains, New York 10601
                                          Telephone: (203) 661-6000
                                          Email: ~sisca@ibolaw.co111
                                                 swa!koriilibolaw.corn

                                          Attorneys for plaintiff
                                          Mobimight Media Ltd.




                                     2
       Case 1:18-cv-04339-GBD Document 38 Filed 09/04/19 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on August 27, 2019, a copy of the foregoing was filed electronically and

served by U.S. mail, first class postage prepaid on any party unable to accept electronic filing. Notice

of this filing was sent by e-mail to all parties by operation of the Court's electronic filing system or

by mail to any party unable to accept electronic filing as indicated on the Notice of Electronic Filing.

Parties may access this filing through the court's CM/ECF System.




                                                   3
